DETAILED ACTION
Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Disposition of Claims
Claims 1-20 were pending.  Claims 3, 13, 15-16, and 18-20 are cancelled.  Amendments to claims 1-2, 8, 10-11, 14, and 17 are acknowledged and entered.  Claims 1-2, 4-12, 14, and 17 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0163957 A1, Published 05/28/2020.  Amendments to the specification filed on 05/06/2021 are acknowledged and entered. 
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
The Power of Attorney filed 03/08/2021 is noted and recorded.

Response to Arguments
Applicant's arguments filed 01/19/2022 regarding the previous Office action dated 08/26/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Terminal Disclaimer
The terminal disclaimer filed on 05/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,588,903 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The rejection of Claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the claims. 

Allowable Subject Matter
Claims 1-2, 4-12, 14, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the amendments which narrowed the claims to those using imiquimod as the adjuvant and adjusted the functional language as suggested, it is the opinion of the Office that the invention as claimed is novel and nonobvious over the prior art.  The closest prior art could be considered that on record; WO2008147489A1 is also cited as interest as it teaches the use of imiquimod as a topical adjuvant for vaccines, especially viral vaccines.  However, it fails to teach the removal of the imiquimod after inoculation in order to achieve the adjuvanting results.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Claims 1-2, 4-12, 14, and 17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648